Exhibit 10.3




FIRST AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT

AGREEMENT BETWEEN ELLEN M. WALKER, AMERITRANS CAPITAL CORPORATION AND ELK
ASSOCIATES FUNDING CORPORATION




This First Amendment (hereinafter referred to as the “Amendment”) is dated as of
November 12, 2009 to the Amended and Restated Employment Agreement dated as of
February 21, 2006 (the "Employment Agreement"), between Ellen M. Walker
(“Executive”), Ameritrans Capital Corporation (“Ameritrans”), and Elk Associates
Funding Corporation (“Elk”) (collectively, Ameritrans and Elk are hereinafter
referred to as the “Employer”).  




WHEREAS, Executive and Employer previously entered into the Employment Agreement
which is and remains in full force and effect; and




WHEREAS, Executive and Employer desire to amend the Employment Agreement as
hereinafter set forth;




NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:




1.

The Employment Agreement is in full force and effect in accordance with each of
the terms, covenants and conditions as set forth therein.




2.

Paragraph 3, Duties and Responsibilities, is hereby amended by adding the
following subparagraph b) as follows:




“b)    Specific Duties.

In addition to the foregoing, during the remaining term of the Employment
Agreement, Executive shall devote such of her business time and skills to
Employer as may be reasonably required to work on the liquidation and
disposition of the “legacy” portfolio of loans of the Employer as directed by
Board of Directors.  Executive shall provide regular updates with respect to
these matters as requested by the Board of Directors.  Executive shall perform
such services together with such other officers of the Employer who are also
assigned to work on these matters.”




3.

Paragraph 4, Compensation and Related Matters, paragraph (d),  Other Benefits is
amended by adding the following to the end of said paragraph:  




“Executive agrees to waive the contribution by Employer to Executive’s SEP IRA
account for the period commencing October 1, 2009 through September 30, 2010.
 Beginning with the SEP IRA contribution that would accrue to Executive
beginning October 1, 2010, in the event Employer does not pay all or any portion
of the scheduled contribution of 15% of Executive’s Base Salary, subject to the
applicable IRS maximum contribution limits and the limitations under the plan,
then in such event, Executive’s Base Salary shall be increased for the fiscal
year in question by the maximum amount of the SEP IRA payment that would have
been paid to Executive based upon the 15% contribution rate, subject to the
maximum IRS limitation amount and the limitations under the plan, that is not
being paid by Employer, and such increase in Executive’s Base Salary shall be
paid to Executive in equal monthly payments as an increase in Executive’s Base
Salary, and shall be paid together with and at the same time as payments of the
Executive’s Base Salary.”




4.

Paragraph 4, Compensation and Related Matters, is further amended by adding the
following paragraph (h):




(h) “The Employer hereby acknowledges and agrees that all payments made to
Executive for reimbursement, or directly to Mass Mutual Financial Group on
account of payment of Executive’s Disability Policy Contract Numbers 009452350;
009547334 and 009550544 (collectively, the "Disability Policies") are hereby
ratified and confirmed as having been paid as part of the long term employment
benefits due to Executive.  Employer agrees to continue making monthly payments
to Mass Mutual Financial Group, or to reimburse Executive for payments made to
Mass Mutual Financial Group on account of the Disability Policies during the
term of this Employment Agreement.




Except as modified herein, each of the other terms, covenants and conditions of
the Employment Agreement are hereby ratified and confirmed by Executive and by
Employer as if more fully set forth herein, except as otherwise modified by this
Amendment.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF,

the parties here to have executed this First Amendment to Employment Agreement
as of the date first written above.  




AMERITRANS CAPITAL CORPORATION

ELK ASSOCIATES FUNDING CORPORATION




By: /s/ Michael Feinsod                                                 By:  /s/
Michael Feinsod_________ _

Michael Feinsod, Chief Executive Officer                   Michael Feinsod,
Senior Vice Pres.




EXECUTIVE







By: /s/ Ellen M. Walker                          

Ellen M. Walker






